DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 02/15/2022 has been entered and made of record.

Acknowledged elected Claims
Applicant’s election made without traverse of Group I, Claims 1-3 and 26-35 in the reply filed on 02/15/2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 contains claim limitation " The firearm analytics device of claim 1, wherein the target angle calculating sensors …". However, claim 1 do not contain limitations “target angle calculating sensors”. Therefore, claim 3 which depends from claim 1 has a limitations that it is trying to further limit is not present in claim 1, making the claim 3 indefinite.  Looking at the claim 2 limitations “The firearm analytics device of claim 1, wherein the plurality of sensors include target angle calculating sensors.”, the claim 3 shall be dependent from claim 2 and not from claim 1.
Notwithstanding the rejection of claim 3 under pre-AIA  35 U.S.C. 112, second paragraph, for indefinite, the claim will be examined on merit as best understood and interpreted by the examiner. 
For examination purposes, Examiner is concluding the claim 3 depend from 2 instead of claim 1. 
However, the claim needs to be clarified to make it definite.



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 26-32, 35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Deng et al. (US20200355454A1) (hereinafter Deng).
Note: Deng et al. (PGPub:US20200117900A1 /App. No.: 16/599,976) (hereinafter referred to as Deng900) is  incorporated by references in Deng (see Deng: Para 0001). This references are treated as part of the specification of Deng (see M.P.E.P 2163.07 (b)).
Regarding Claim 1, Deng meets the claim limitations as follows:
A firearm analytics device [i.e. firearm monitoring and remote support system 100; Fig. 1, Para 0172] comprising: 
a plurality of sensors configured to be attached to the firearm to gather an operational information of the firearm and surrounding environment; [i.e. The system also includes a nine-axis motion monitor including a microprocessor, a tri-axis gyroscope, a tri-axis accelerometer and a tri-axis compass configured to communicate data about movement, orientation, and direction of the firearm. system further includes memory communicatively coupled to the microprocessor and to the nine-axis motion monitor and a GPS module connected to the microprocessor and the memory. and the nine-axis motion monitor, the microprocessor, the memory, and the GPS module are configured to be disposed inside a grip of the firearm.; Para 0070, Firearms 104 include sensors 118, where sensors 118, may each include one or more of an accelerometer, a gyroscope, a magnetometer, a geolocation sensor, a moisture sensor, a pressure sensor, or the like. Sensors 118, may each be embodied in inertial measurement units included within or otherwise coupled to firearms 104; Fig. 1, Para 0174, Sensors 1302 may, for example, include one or more of a geolocation sensor (e.g., for connecting to GPS and/or other global navigation satellite systems), an image sensor, a vibration sensor, an audio sensor, an IMU, or the like. used to sense information about the environment; Para 0369]
a communication module, configured to transmit and receive the operational information of the firearm; [i.e. The communication circuit is configured to communicate the data generated using the inertial measurement unit to a device external to the firearm.; Para 0052, Connection point 116 is used to facilitate communications between firearms 104, wearable devices 106, and/or stationary devices 108 and network 114.; Fig. 1, Para 0182, 0184, firearm usage monitoring system 2800 may monitor communications signals between the firearm 104 and remote server; Fig. 27-30 and associated text, Para 0331, geographic location and movement information of the another firearm or other device may be communicated to a given firearm or other system; Fig. 29 and associated text, Para 0431]
a processor communicatively coupled to the communication module and the plurality of sensors to control the plurality of sensors; [i.e. the firearm 104 further includes sensors 118, a communication interface, a buffer, and a controller; Para 0293, controller is configured to power down components of the firearm 104 such as sensors 1302; Para 0305] and 
an information disseminating device [i.e. output device 314; Fig. 3, Para 208] communicatively coupled to the processor [i.e. Processing unit 304; Fig. 3, Para 0208] and configured to determine and provide an analytics information to a user of the firearm based on the operational information of the firearm and the surrounding environment. [i.e. firearm monitoring and remote support system is further configured to output one or more graphical user interfaces (GUIs). The GUIs may be used for visualizing information associated with users of firearms and/or threats detected nearby those users.; Para 0081, 0125, Output devices 314 display images generated by computing device 300; Fig. 3, Para 0212, software modules include firearm monitoring module 400, threat detection and analysis module 402, threat response module 404, GUI generation and display module 406, and signal processing module 408.; Fig. 4, and associated text, Para 0214, example of GUIs of application 102 are shown in FIGS. 6-10; Fig. 6-10, and associated text, Para 0266, visual prompts 800 and 802 representing information of the user and ammunition supply status, i.e. operational information of the firearm and visual prompt 804 represents threat 700 is an actively engaged threat and includes four or more hostiles; i.e. environment information, similarly different operational information of the firearm and surrounding environment is display to the user using GUI; Fig. 6-10, and associated text, Para 0267-0274, firearm usage monitoring system 2800 may display to firearm users or commanders projected, collected, and/or analyzed information; Para 0355 and firearm usage monitoring system 2800 may communicate the information through a flat display or a tiered display; Para 0356, or firearm usage monitoring system 2800 may integrate with a virtual, augmented, or heads-up display (HUD) reality system 3092 including virtual, augmented reality, or HUD glasses; Para 0490 or VR and AR headsets and may allow users to monitor inventory, rounds left in the magazine, and other relevant data including a map of the environment and surrounding units and objective markers.; Para 0502]

Regarding Claim 2, Note the Rejection for claim 1, wherein Deng further discloses
The firearm analytics device of claim 1, wherein the plurality of sensors include target angle (i.e. angle of the weapon) calculating sensors.[i.e. series of ruggedized sensors, configured to be built into the grips of a firearm, dedicated to providing real-time firearms activity monitoring, including firearm location, orientation, and discharge monitoring; Para 0054, and orientation can further include firing directions, angles of the weapon; Para 0404]

Regarding claim 26, Deng meet the claim limitations as set forth in claim 1.
The firearm analytics device of claim 1, wherein the information disseminating device is any one or a combination of an audio device or a visual device. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).] 

Regarding Claim 27, Note the Rejection for claim 1, wherein Deng further discloses
The firearm analytics device of claim 1, wherein the information disseminating device makes service recommendation to the user. [i.e. software modules include firearm monitoring module 400, threat detection and analysis module 402, threat response module 404, GUI generation and display module 406, and signal processing module 408.; Fig. 4, and associated text, Para 0214, firearm monitoring module 400 includes functionality for monitoring firearm maintenance, may provide (e.g., to the user of a firearm, to remote support personnel using the application 102, or to other personnel) data on the number of rounds discharged and which firearm components need maintenance or replacement.; Para 0218]
  
Regarding Claim 28, Note the Rejection for claim 1, wherein Deng further discloses
The firearm analytics device of claim 1, wherein the communication module is any one of a Wi-Fi module, a Bluetooth module, a Near field communication (NFC) module, a near NFC module, or an infrared module. [i.e. device configured to communicate over network 114. Connection point 116 may communicate with firearms 104, wearable devices 106, and/or stationary devices 108 over Ethernet, transmission control protocol (TCP), Internet protocol (IP), power line communication, Wi-Fi, Bluetooth®, infrared, radio frequency (RF), general packet radio services (GPRS), global system for mobile communications (GSM), frequency-division multiple access (FDMA), code-division multiple access (CDMA), evolution-data optimized (EVDO), Z-Wave, ZigBee, 3G, 4G, 5G, another protocol, or a combination thereof.; Fig. 1, and associated text, Para 0182] 

Regarding Claim 29, Note the Rejection for claim 1, wherein Deng further discloses
The firearm analytics device of claim 1 further includes a communication port (i.e. interface) configured for attaching (i.e. integrating) an audio or visual accessory (i.e. HUD/AR/VR display Glasses).  [Deng900: i.e. firearm usage monitoring system 2800 integrates with a virtual, augmented, or heads-up display (HUD) reality system 3092 including virtual, augmented reality, or HUD glasses.; Para 0489,  having an interface for integration with glasses having at least one of augmented reality and virtual reality display capabilities.; Para 0511]

Regarding Claim 30, Note the Rejection for claim 1 and 29, wherein Deng further discloses
The firearm analytics device of claim 29, wherein the audio accessory is an audio headset (i.e. in-ear device). [i.e. Earpiece 222 is an in-ear device for receiving audio from a remote source; Fig. 2, Para 0204]
 
Regarding Claim 31, Note the Rejection for claim 1 and 29, wherein Deng further discloses
The firearm analytics device of claim 29, wherein the visual accessory is an augmented reality headset or a helmet with a heads up display (HUD).  [i.e. firearm usage monitoring system 2800 integrates with a virtual, augmented, or heads-up display (HUD) reality system 3092 including virtual, augmented reality, or HUD glasses. and supply data to an AR/VR system that included VR and AR headsets,  for users to monitor inventory, rounds left in the magazine, and other relevant data including a map of the environment and surrounding units and objective markers.; Para 0490, 0500-0502]

Regarding Claim 32, Note the Rejection for claim 1, wherein Deng further discloses
The firearm analytics device of claim 1, wherein the communication module is further configured to communicate to a peer device, internet, another weapon or to a remote monitoring station. [i.e. communications between firearms 104, wearable devices 106, and/or stationary devices 108 and network 114. Where Network 114 may be a network of computers (e.g., a local area network (LAN), a wide area network (WAN), a virtual private network (VPN), a peer-to-peer (P2P) network, or an intranet; Para 0182]

Regarding claim 35, the claim(s) recites analogous limitations to claim 1 and 29 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 35, Deng meets the claim limitations as set forth in claim 1 and 29. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 29; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US20200355454A1) (hereinafter Deng) and further in view of Snyder et al. (US20210255627A1)  (hereinafter Snyder).
Note: Deng et al. (PGPub:US20200117900A1 /App. No.: 16/599,976) (hereinafter referred to as Deng900) is  incorporated by references in Deng (see Deng: Para 0001). This references are treated as part of the specification of Deng (see M.P.E.P 2163.07 (b)).

Regarding Claim 3, Note the Rejection for claim 1 and 2, wherein Deng further discloses
The firearm analytics device of claim 1, wherein the target angle calculating sensors include a Global Positioning system (GPS), an accelerometer, a gyroscope, and 
Deng does not explicitly disclose the following claim limitations:
… a gimbal..
However, in the same field of endeavor Snyder discloses the deficient claim limitations, as follows:
… a gimbal..[i.e. sensor module 106 may include a three-axis sensor or array of sensors (e.g., attitude and heading reference system (AHRS); magnetic, angular rate, and gravity (MARG) sensors; 3D accelerometers; solid-state, microelectromechanical systems (MEMS), and/or other gyroscopes; magnetometers; gimbals; compasses; altimeters; cameras; inertia sensors) that detects its orientation (e.g., rotational position, tilt, angle) in three-dimensional space with respect to the Earth based on gravity, etc. Based on the determined orientation captured by the sensor module 106, the controller 102 may cause the sonar system 120 to point the sonar view direction 122 to a corresponding angle.; Fig. 2, Para 0064]
Deng disclose a set of sensors to calculate the angle of weapon (i.e. angle of the target). Snyder discloses for calculating a direction (i.e. angle) a set of sensor including gimbal, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Deng and Snyder would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Deng add the teachings of Snyder as above, in order to add gimbal along with other sensors for sensing the direction. [Snyder: Para 0064]




Claim 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US20200355454A1) (hereinafter Deng) and further in view of Nieh et al. (US20190376756A1)  (hereinafter Nieh).
Note: Deng et al. (PGPub:US20200117900A1 /App. No.: 16/599,976) (hereinafter referred to as Deng900) is  incorporated by references in Deng (see Deng: Para 0001). This references are treated as part of the specification of Deng (see M.P.E.P 2163.07 (b)).

Regarding Claim 33, Note the Rejection for claim 1 and 32, wherein Deng further discloses
The firearm analytics device of claim 32, wherein the communication module [i.e. network interface 316 can enable communications, such as Wi-Fi , a wireless communication; Fig. 3, Para 0213, 0294] 
Deng does not explicitly disclose the following claim limitations:
… communication module is further configured to be user activated. 
However, in the same field of endeavor Nieh discloses the deficient claim limitations, as follows:
… communication module is further configured to be user activated. [i.e. user interface can 632 include an input that the operator employs to activate wireless communication.; Fig. 6, Para 0081]
Deng disclose a wireless communication device and also discloses an graphical user interface to control various functions via user input. Nieh discloses user controlling the wireless communication using a user interface, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Deng and Nieh would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Deng add the teachings of Nieh as above, in order for user to control the wireless communication via user interface. [Nieh: Para 0081]

Regarding claim 34, Deng and Nieh meet the claim limitations as set forth in claim 33.
The firearm analytics device of claim 33, wherein the user activation is any one of a voice activation, or with a user interface activation. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 33; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]  



Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20170061781 A1 related to automated communication and response system.
US 20200124850 A1 related to information handling system head-mounted display critical situation context through tactile modalities.
US 20140378088 A1 related to Wiretapping Firearms Through a Wireless Network.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488